Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Salame M. Amr appeals the district court’s order adopting the magistrate judge’s recommendation and denying his “Petition for Pre-filing Motions and Amended Petition for Pre-filing of Motions and Responses.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Amr v. Att’y Gen., No. 3:11-cv-00423-REP-MHL, 2013 WL 1499140 (E.D.Va. Apr. 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.